Citation Nr: 1117535	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-27 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1983 to March 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim seeking entitlement to service connection for bilateral hearing loss.  

Service connection for bilateral hearing loss was denied by an unappealed June 2006 rating decision.  The question of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  An unappealed June 2006 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that he was not shown to have a hearing loss disability (as defined by regulation).

2.  Evidence received since the June 2006 decision does not show, or tend to show, that the Veteran has a hearing loss disability; does not relate to the unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss; and does not raise a reasonable possibility of substantiating such claim.





CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for bilateral hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has held that VCAA notice in a claim to reopen must include (with some degree of specificity) notice of the basis for the prior denial of the claim, notice of the evidence and information necessary to reopen the claim, and notice of the evidence and information necessary to establish the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

A letter in January 2009 provided the Veteran general notice of what was necessary to establish the underlying claim of service connection, and of his and VA's responsibilities in claims development; the notice was Kent-compliant, as it specifically advised him that the basis for the prior denial was that he was not shown to have a hearing loss disability (as defined), and that for new evidence to be material it would have to address that fact.  Notably, the letter preceded the March 2009 rating decision on appeal.  

The Veteran's VA treatment records have been secured.  In April 2009 (notice of disagreement) and July 2009 (substantive appeal) correspondence, the Veteran's attorney argues that VA has not met its duty to assist the Veteran as he was not afforded another VA examination.  Significantly, a governing regulation provides that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Nothing the Veteran has submitted suggests his hearing acuity has diminished since he was examined by VA (in 2006) in connection with the claim that was previously finally denied.  Notably, his bare unsupported allegation that he has a hearing loss disability is nothing new, as evidenced his previous claim of service connection for such disability (in which his attorney participated), when he was afforded an examination.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA has met its assistance obligations in this matter.  

Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

 
Generally, a rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A June 2006 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that he did not have a hearing loss disability (as defined).  He was notified of the June 2006 rating decision and of his appellate rights.  He did not file a notice of disagreement with that decision, and it became final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the June 2006 rating decision included:  The Veteran's service treatment records (which do not mention hearing problems, and include February 1983 and March 1984 audiometry which found normal hearing; postservice treatment records from Alergent Health and Omaha Correctional Center which do not pertain to hearing loss; October 2005 statements from the Veteran, O.C.L., and B.B. corroborating that the Veteran was exposed to noise trauma on active duty; and a report of a June 2006 VA audiological evaluation with audiometric studies which found the Veteran had normal hearing.

Evidence received since the June 2006 rating decision consists essentially of  September 2007 to September 2008 VA records of treatment for unrelated disability and statements by the Veteran/argument by his attorney asserting that an audiological evaluation would show he now has a hearing loss disability (as defined), and requesting that he be re-examined.  

As the claim was previously denied because the evidence did not show that the Veteran had a hearing loss disability (as defined), for evidence received since the June 2006 denial to be new and material, it must (as the Veteran has been advised,) relate to such unestablished fact, i.e., it must tend to show that he has a hearing loss disability (as defined by regulation).

The VA treatment records received since June 2006 contain no mention of hearing loss, and clearly are not material evidence.  The allegation by the Veteran (repeated by his attorney) that he now has a hearing loss disability (as defined) is nothing new.  It was previously alleged (in connection with the claim finally denied in June 2006) that he had a hearing loss disability, and he was afforded an examination which showed he did not.  Furthermore, his bare unsupported speculation that he now has a hearing loss disability as defined is not competent evidence.  The diagnosis of a hearing loss disability requires specific diagnostic studies, and is beyond the capability of lay observation.  See Shade v. Shinseki, 24 Vet. App. 110 at 122, citing Moray v. Brown, 5 Vet. App. 211, 214  (1993) (lay statements are not competent evidence as to medical matters).  

In summary, nothing the Veteran has submitted since the June 2006 rating decision is new evidence that shows he has or suggests he might have a hearing loss disability as defined in 38 C.F.R. § 3.385.  Accordingly, the Board must find that new and material evidence that raising a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss has not been received, and that such claim may not be reopened.






ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


